Citation Nr: 1116898	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-27 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her delimiting date for education benefits under the Dependent's Educational Assistance (DEA) program beyond 45 months.  


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel







INTRODUCTION

The Veteran's active duty service dates are unknown.  The appellant is the Veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A December 2008 decision informed the appellant that her request for an extension of DEA benefits had been denied.  The decision stated that she will have used 45 months of entitlement under DEA on March 1, 2009 and her delimiting date is November 24, 2011.  In her January 2009 notice of disagreement (NOD) and in a July 2009 statement, the appellant reported that after the fall of 2008, she found out that she had a math disability which is the reason why she has a semester remaining in school.  The appellant stated that her learning disability held her back from her expected graduation date of May 2009.  She requested that her benefits be extended to December 2009, her current college graduation date.  

In the July 2009 statement of the case (SOC), the appellant was informed that her extension was denied under 38 C.F.R. § 21.3044(c).  Along with the August 2009 Form 9, VA received the appellant's July 2009 statement wherein she reiterated her contentions that she had a math disability and submitted information from the disability resource center at her college which she indicated documented her learning disability.

The Board observes that the RO has not reviewed the information submitted by the appellant pertaining to her learning disability from her college.  38 C.F.R. § 19.31.  It is also unclear whether the RO has considered in the first instance the appellant's contention that she is entitled to an extension of benefits for a math/learning disability under the provisions of 38 C.F.R. § 20.3300(c).  Accordingly, because additional evidence has been associated with the claims file that has not been reviewed by the RO in the first instance and because the appellant appears to be asking for an extension based on 38 C.F.R. § 20.3300(c) which has not been developed, a remand is necessary before the Board can address the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the information pertaining to the appellant's learning disability from her college submitted in August 2009.  

2.  The RO should consider the appellant's request for an extension under the provisions of 38 C.F.R. § 20.3300(c).  

3.  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


